Citation Nr: 1125282	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  10-21 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of all extremities, secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran was afforded a hearing before the Board, sitting at the RO, in March 2010.  A transcript of that hearing has been included in the claims file.


FINDINGS OF FACT

1.  The Veteran served on active duty within the boundaries of the Republic of Vietnam and is presumed to have been exposed to toxic herbicides based on his service in Vietnam.

2.  Many years after service, the Veteran was diagnosed as having diabetes mellitus, type II, in addition to erectile dysfunction and peripheral neuropathy of all extremities, as secondary to his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been incurred in service as a result of toxic herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Erectile dysfunction and peripheral neuropathy of all extremities are proximately due or the result of service-connected diabetes mellitus, type II.  38 C.F.R. § 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service connection for each of the claimed disorders, which represents a complete grant of the Veteran's appeal. Therefore, no discussion of the VA's duties to notify and assist is necessary.

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including diabetes mellitus and an organic disease of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

In addition to the forgoing, the Board observes that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Thus, service connection may be presumed for residuals of Agent Orange or other herbicide exposure by showing two elements.  First, a veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) during the presumptive period if applicable.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997) (specific applicability in Agent Orange cases).  Thus, presumption is not the sole method for showing causation.

The record amply documents the Veteran's service in the U.S Army while stationed in Vietnam from January 1970 to March 1971, and, in the absence of evidence to the contrary, he is presumed to have been exposed to toxic herbicide during his period of military service.  

The issues in this appeal are whether the Veteran has diabetes mellitus, type II, and whether there are in existence secondarily related disorders involving erectile dysfunction and peripheral neuropathy of the extremities.  At his Board hearing in March 2010, the Veteran credibly testified that he had previously attended pharmacy school and had worked for years as a licensed pharmacist.  As a pharmacy school student in the 1970s, he was taught the criteria for entry of a diagnosis of diabetes mellitus, both types I and II, and although the state of medical knowledge at that time would have yielded a diagnosis for himself of type I diabetes at its onset in 1997, there was noted to have been a change in the diagnostic criteria for diabetes since the 1970s, such that his correct diagnosis, based on updated medical principles, was that of diabetes mellitus, type II.  The Veteran and his spouse otherwise credibly testified or offered written statements as to the existence of his diabetes mellitus since 1997, with the subsequent onset of erectile dysfunction and manifestations of peripheral neuropathy of each of his extremities.  Medical evidence presented by attending physicians denotes the existence of his erectile dysfunction since at least 2004, as well as peripheral neuropathy affecting both upper and lower extremities.  

Type I diabetes was diagnosed, along with secondary erectile dysfunction and peripheral neuropathy, as a result of a VA medical examination in May 2009, albeit without the benefit of the Veteran's claims folder or medical records, and there is a diagnosis of type I diabetes by a private physician in September 2003.  However, two other private physicians have indicated in their respective opinions, dated in February and March 2011, that in fact the Veteran's diabetes was of the type II variety, citing the absence of insulin antibodies on laboratory testing in October 2010 and there having been an adult-onset of the Veteran's diabetes at the age of 41 years.  One of those physicians also indicated that the Veteran's peripheral neuropathy affecting each upper and lower extremity was a complication of his diabetes.  

On balance, the evidence for and against the service incurrence of diabetes mellitus, type II, based on inservice herbicide exposure, is at least in relative equipoise, such that a grant of service connection for diabetes mellitus, type II, is warranted.  A preponderance of the evidence supports the existence of a direct, causal relationship between the Veteran's diabetes and his disabilities involving erectile dysfunction and peripheral neuropathy of each extremity and, thus, service connection on a secondary basis for erectile dysfunction and peripheral neuropathy of the upper and lower extremities is in order.  To this extent, the appeal is granted.  


ORDER

Entitlement to service connection for diabetes mellitus, type II is granted.

Entitlement to service connection for erectile dysfunction, secondary to diabetes mellitus, is granted.

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, secondary to diabetes mellitus, is granted. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


